DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31, 2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1 – 4 and 6 – 13 are pending. Claim 5 has been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 6 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hawighorst (DE 10 2008 054 507 A1) as cited by Applicant in view of Steurer (DE102011079527 A1) as cited by Applicant.
Regarding Independent Claim 1, Hawighorst teaches a gear motor (Fig. 2) for a motor vehicle wiper system (Paragraph [0001]), comprising: a brushless direct-current electric motor (electric motor, 1; Paragraph [0020]) comprising: a rotor (rotor, 6) comprising magnetic elements (pole magnets, 5; Fig. 1 and Paragraph [0011]), a stator (Paragraph [0021]) having electromagnetic rotor excitation coils (armature winding, 8), a rotation shaft (motor shaft, 24) secured to the rotor (6), a roller bearing (bearings, 11 and 29) comprising an inner ring (inner ring, 18 of bearing, 11; bearing 29 does not explicitly teach an inner ring) and an outer ring (outer ring, 13 of bearing 11; bearing 29 does not explicitly teach an outer ring), a speed-reducing mechanism (worm gear, 38) that links the rotation shaft (24) and an output shaft (Annotated Fig. 2) of the gear motor (1), and a casing (motor housing, 3) that forms a protective jacket (Annotated Fig. 2) for the electric motor (1) and said speed-reducing mechanism (38) wherein the rolling bearing  (bearings, 11 and 29)  guides the rotation shaft (24), said rolling bearing (11), arranged internal (Paragraph [0022]]; Fig. 2) to an assembly formed by the  rotor and stator (6; Paragraph [0021]), housed in an internal recess (recess, 10) that is internal to the rotor (6), and wherein the protective jacket (Annotated Fig. 2) of the casing (3) comprises an inwardly-protruding part (extension, 19), penetrating into said internal recess (10), and supporting a seat (seat of 11; Fig. 2) for said rolling bearing (11);  wherein the casing (3) comprises a protective jacket part (Annotated Fig. 2) comprising a lateral opening (Paragraph [0022]) that is configured to receives the rotor (6) and the stator (Paragraph [0021]) of the electric motor (1), and a closing flange (latching means, 12) configured to be removed from the protective jacket (Annotated Fig. 2) to allow the rotor and the stator to be removed through the lateral opening, and wherein the inwardly-protruding part (19) of the casing (3) is borne by (or bears against) the closing flange (12; Paragraphs [0022] – [0023]; Hawighorst teaches  an opening in the casing which forms the protective jacket (Paragraphs [0022] – [0023]) and further, a closing flange, 12 attached to molded part, 9 which is capable of being removed from the protective jacket.  The latching means, 12 further bears on the inwardly protruding part, 19 as shown in Fig. 2 and closes the opening, thus latching the assembly as shown in Fig. 2).  

    PNG
    media_image1.png
    609
    509
    media_image1.png
    Greyscale

Hawighorst does not teach wherein the inner ring of the rolling bearing corresponds to an outer diameter of the rotation shaft and the outer ring of the rolling bearing corresponds to a diameter of the seat for said rolling bearing.
Steurer, however, teaches wherein a gear motor (Fig. 1) comprising a rotation shaft (armature shaft, 16) and a rolling bearing (first and second bearing devices, 18 and 20) arranged internal to an assembly (housing, 11), the roller bearing comprising an inner ring (inner ring, 23 of first bearing device, 18) and an outer ring (outer ring, 24 of first bearing device, 18); wherein the roller bearing (18) guide the rotation shaft (31) at a longitudinal end (Fig. 1), the inner ring (23) of the rolling bearing (18) arranged internal to the assembly (11) corresponds to an outer diameter (Annotated Fig. 1) of the rotation shaft (16) and the outer ring (24) of the rolling bearing (18) arranged internal to the assembly (11) corresponds to a diameter (Annotated Fig. 1) of the seat (22) for said rolling bearing (18).

    PNG
    media_image2.png
    393
    583
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gear motor of Hawighorst to explicitly teach the bearing, 29 of Hawighorst to include inner and outer rings of the bearing and to further include the inner ring of the rolling bearing corresponds to an outer diameter of the rotation shaft and the outer ring of the rolling bearing corresponds to a diameter of the seat for said rolling bearing; wherein the roller bearing guide the rotation shaft at a longitudinal end, as taught by Steurer, to provide a gear motor where the bearing is positioned to eliminate any axial play of the shaft.
Regarding Claim 2, Hawighorst, as modified, teaches the gear motor (Fig. 1) wherein the inwardly-protruding part (19) comprises a tubular wall (Annotated Fig. 2 below), that extends coaxially to the rotation shaft (24), the seat (12) for the rolling bearing (11) being formed at a distal end of the inwardly-protruding part (19) by a housing (Annotated Fig. 2) for the rolling bearing (11), and wherein  the housing (Annotated Fig. 2 below) for the roller bearing is defined by an inner cylindrical surface (Annotated Fig. 2 below) of the tubular wall (Annotated Fig. 2 below), and a shoulder (Annotated Fig. 2 below) extending radially outward (Annotated Fig. 2 below) from the inner cylindrical surface (Annotated Fig. 2 below) of the tubular wall (Annotated Fig. 2 below).  

    PNG
    media_image3.png
    693
    674
    media_image3.png
    Greyscale

Hawighorst does not explicitly teach the shoulder extending radially inward from the inner cylindrical surface of the tubular wall; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hawighorst to include the shoulder extending radially inward from the inner cylindrical surface of the tubular wall, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 3, Hawighorst, as modified, teaches the gear motor (Fig. 1) wherein the shoulder (Annotated Fig. 2 of claim 2) extends such that the shoulder total blocks a hollow (Annotated Fig. 2 of claim 2) of the inwardly-protruding part (19; Annotated Fig. 2 – shoulders along with distal end extend to block a hollow of inwardly protruding part, 19).  
Regarding Claim 4, Hawighorst, as modified, teaches the gear motor (Fig. 1) wherein a wall of the shoulder (Fig. 2) that extends to totally block the hollow of the inwardly-protruding part (19) forms a cavity (Annotated Fig. 2) of the housing for the rolling bearing (11), and 
Hawighorst does not teach wherein the cavity receiving a part of an end of the rotation shaft emerging from the rolling bearing.  
Steurer, however, teaches wherein the cavity (15) receiving a part of an end of the rotation shaft (16) emerging from the rolling bearing (18; Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gear motor of Hawighorst to include the cavity receiving a part of an end of the rotation shaft emerging from the rolling bearing, as taught by Steurer, to provide a gear motor where the bearing is positioned to eliminate any axial play of the shaft.
Regarding Claim 6, Hawighorst, as modified, teaches the gear motor (Fig. 1) wherein the closing flange (12) comprises a wall in a form of a disk (closing flange is circular, thus forms a disked shaped wall) extending laterally to the stator and rotor assembly (6), having a peripheral rim (rim of flange, 12) that cooperates tightly with a complementary edge of said lateral opening, and wherein said inwardly-protruding part (19) extends from the wall to an interior of the internal recess (Annotated Fig. 2).  
Regarding Claim 7, Hawighorst, as modified, teaches the gear motor (Fig. 1) wherein the wall (Annotated Fig. 2) and the inwardly-protruding part (19) of the closing flange (Annotated Fig. 2) are composed of an element made of a single piece (Fig. 2; Paragraph [0022] molded).  
Regarding Claim 8, Hawighorst, as modified, teaches the gear motor (Fig. 1) wherein said element is a cast metal part (Paragraph [0022]).  
Regarding Claim 9, Hawighorst, as modified, teaches the gear motor (Fig. 1) wherein the electric motor (1) further comprises a hollow support (molded part, 9) that bears the magnetic elements (Paragraph [0011]) of the rotor (6), coaxial and secured in rotation to the rotation shaft (24), said wherein said hollow support (9) caps said inwardly-protruding part (19) of the casing (3) as well as the rolling bearing (11; Fig. 2), thereby guiding the longitudinal end of the rotation shaft (24) on the 3Application No.: Not Yet AssignedDocket No.: 17102/446001 side of the electric motor (1) by extending axially beyond the longitudinal end of the rotation shaft (24), on the electric motor side (Fig. 2).  
Regarding Claim 10, Hawighorst, as modified, teaches the gear motor (Fig. 1) wherein the hollow support (9) comprises a sleeve (axially protruding section, 23) that fixes the hollow support (9) onto the rotation shaft (24) in a position on the rotation shaft (24) that is intermediate between the speed-reducing mechanism (38) and the rolling bearing (11) such that the hollow support guides longitudinal end of the rotation shaft (24) on the side of the electric motor (1; Fig. 2).  
Regarding Claim 11, Hawighorst, as modified, teaches the gear motor (Fig. 1) wherein the rotation shaft (24) is rotationally guided by only by two rolling bearings (11/29; Fig. 2) arranged on the rotation shaft (24), the two rolling bearings including said rolling bearing (11) borne by the inwardly-protruding part (Annotated Fig. 1) on the side of the electric motor (1) and a further rolling bearing (29; Fig. 1) at the other longitudinal end of the rotation shaft (24), on the side of the speed-reducing mechanism (38; Fig. 2).  
Hawighorst does not teach the gear motor wherein the rotation shaft is rotationally guided by only by two rolling bearings arranged at two longitudinal ends of the rotation shaft.  
Steurer, however, teaches the gear motor wherein the rotation shaft (16) is rotationally guided by only by two rolling bearings (18, 20) arranged at two longitudinal ends of the rotation shaft (16; Annotated Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gear motor of Hawighorst to include the rotation shaft is rotationally guided by only by two rolling bearings arranged at two longitudinal ends of the rotation shaft, as taught by Steurer, to provide a gear motor where the bearing is positioned to eliminate any axial play of the shaft.
Regarding Claim 12, Hawighorst, as modified, teaches the gear motor (Fig. 1) wherein the speed-reducing mechanism (38) comprises a worm screw (36) -and toothed wheel system (37 – teeth engage with worm screw as shown in Fig. 2), wherein the worm screw (36) is secured to the rotation shaft (24) of the rotor (6), and wherein the toothed wheel system (37) being secured to the output shaft  (Annotated Fig. 2) of the gear motor (Fig. 2).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hawighorst (DE 10 2008 054 507 A1) as cited by Applicant in view of Steurer (DE102011079527 A1) as cited by Applicant  and Amanuma (WO 2016/010023 A1) as cited by Applicant.
Regarding Claim 13, Hawighorst teaches motor vehicle wiper system comprising a gear motor as claimed in claim 1. Hawighorst also inherently teaches one or more windscreen wipers since the gear motor is directed towards a wiper motor.  Further the output shaft of the gear motor would have to be attached to a linkage mechanism for driving the windscreen wiper or wipers in a reciprocal motion.
However, since Hawighorst fails to explicitly teach said limitation, Amanuma is relied upon to teach one or more windscreen wipers (15a and 15b); a linkage mechanism (14) for driving the one or more windscreen wipers in a reciprocal motion (Fig. 1); and a gear motor (20) whose output shaft of the gear motor (20) drives (56) the linkage mechanism (14; Figs. 1 and 2).

    PNG
    media_image4.png
    519
    748
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gear motor of Hawighorst to explicitly teach one or more windscreen wipers; a linkage mechanism for driving the windscreen wiper or wipers in a reciprocal motion; and a gear motor whose output shaft drives the linkage mechanism, as taught by Amanuma, since it is known in the art that a gear motor having an output shaft would further comprise one or more windscreen wipers; a linkage mechanism  for driving the windscreen wiper or wipers in a reciprocal motion; and a gear motor  whose output shaft drives the linkage mechanism.
Response to Arguments
Applicant's arguments, filed October 31, 2022 with respect to the rejection of claims 1 – 13 under USC 103 have been fully considered and are not persuasive as applicant’s arguments are addressing an alternate embodiment (Fig. 1) which was not set forth in the rejection; thus applicant’s arguments are moot and  therefore the rejection has been maintained.
Applicant's arguments, filed October 31, 2022 with respect to the amended claims 1 – 4 and 6 –13 have been fully considered, however, upon further consideration and in view of the amendments presented, a new grounds of rejection is made.  Hawighorst, as modified by Steurer remains applicable to teaching the structural limitations of the instant application.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723